Title: To James Madison from John West, 14 January 1807
From: West, John
To: Madison, James



Sir
New Bern January 14th. 1807

In the month of October last, I had the honor to inform you that it was not my intention to continue in the office of Marshal longer than the legal period for which I had been appointed, but that I would continue to perform the duties thereof, if it should be found inconvenient for want of time to appoint some other person to succeed me, untill the rise of the then next Circuit Court provided a Commission was forwarded to me in due time which Commission I have received & again entered into bond and quallified.  The time for which I promised to serve has passed away and I have not been informed of any other person having taken the office which places me in an awkward situation for if I receive any process returnable to a subsequent court I may be compelled to finish it, which may keep me partially in the office for six or twelve months longer and I cannot with seeming propriety refuse to receive such precepts as may be offered me.  My taking upon me again the duties of the office was intended for the benefit of the Government alone and not individual Suitors, nor is it now my intention its interest shall suffer; but I have and shall refuse any civil process where the United States are not a party that may be offered to me, for I do not consider myself bound by any promise nor by the Oath which I have taken as I all along had in view a certain period which has expired.  Were the perquisites of the office adequate to the services I should have no objection to continue in it but they are not, indeed they are very far short of it.  I should therefore be greatly relieved if a successor was appointed which I hope and trust will speedily be done.  I have the honor to be Sir, with great respect your obdt. Servt

John S. West

